Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on March 04, 2020.
3.	Claims 1-16 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/01/2020; 05/27/2020; and 03/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, 6, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twiss (US 2006/0168318 A1).
As per claim 1, Twiss discloses:
	- a n information processing apparatus comprising an acquisition unit that acquires data provided from a P2P database on a basis of request information (providing data from and P2P database in a P2P network, Para [0027], Fig. Fig. 4, 6 and 8), 
	- and a storage control unit that controls storage of the data performed by a cache storage unit (storing data obtained from P2P network in cache, Para [0028], Fig. 4, 6 and 8).
	As per claim 2, rejection of claim 1 is incorporated, and further Twiss discloses:
- an answer unit that provides the data as an answer to the request information (response to the query, Para [0030], Fig. 8-9).
	As per claim 3, rejection of claim 2 is incorporated, and further Twiss discloses:
	- wherein the answer unit provides the data from any one of the P2P database or the cache storage unit on a basis of the request information (answering the query (i.e. response to the query) from cache or database, Para [0079], Fig. 8-9).
	As per claim 4, rejection of claim 3 is incorporated, and further Twiss discloses:
	- wherein the answer unit provides the data from the cache storage unit, in a case where the request information is same as past request information (past request information (i.e. past searches), Para [0058]).
	As per claim 6, rejection of claim 3 is incorporated, and further Twiss discloses:
	- wherein in a case where the request information includes identification information of data stored in the cache storage unit, the answer unit provides the data identified by the identification information from the cache storage unit (request and responses based on identification of data, Para [0023], [0027]).
As per claim 15,
Claim 15 is the method claim corresponding to apparatus claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
As per claim 16, 
Claim 16 is the program claim corresponding to apparatus claim 1 respectively and rejected under the same reason set forth to the claim 1 above.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	Claims 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Twiss (US 2006/0168318 A1), in view of Resch et al (US 2011/0107078 A1). 
As per claim 5, rejection of claim 3 is incorporated, 
	Twiss does not explicitly disclose wherein the answer unit provides data obtained by reconstructing data stored in the cache storage unit in a case where the request information is able to be reconstructed from past request information. However, in the same field of endeavor Resch in an analogous art discloses wherein the answer unit provides data obtained by reconstructing data stored in the cache storage unit in a case where the request information is able to be reconstructed from past request information (reconstructing the data, Para [0077], [0081]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Resch in to the method of Twiss. The modification would be obvious because one having ordinary skill in the art would be motivated to use reconstructionof data object of Resch into the method of Twiss to provide respond to the query more efficiently (Resch Para [0104]).
 As per claim 7, ejection of claim 1 is incorporated,
	Twiss does not explicitly disclose wherein on a basis of content requested according to the request information, frequency requested according to the request information, or time required to acquire data requested according to the request information, the storage control unit controls storage of the data performed by the cache storage unit. However, in the same field of endeavor Resch in an analogous art disclose wherein on a basis of content requested according to the request information, frequency requested according to the request information, or time required to acquire data requested according to the request information, the storage control unit controls storage of the data performed by the cache storage unit (frequently requested item stored in cache, Para [0081], Para [0085]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Resch in to the method of Twiss. The modification would be obvious because one having ordinary skill in the art would be motivated to use reconstructionof data object of Resch into the method of Twiss to provide respond to the query more efficiently (Resch Para [0104]).
As per claim 8, rejection of claim 7 is incorporated, 
Twiss does not explicitly disclose wherein in a case where the content requested according to the request information is same as content requested according to past request information, the storage control unit causes the cache storage unit to store the data, in a case where the frequency requested according to the request information is higher than a predetermined value, or in a case where the time required to acquire the data requested according to the request information is longer than a predetermined value. However, in the same field of endeavor Resch in an analogous art discloses wherein in a case where the content requested according to the request information is same as content requested according to past request information, the storage control unit causes the cache storage unit to store the data, in a case where the frequency requested according to the request information is higher than a predetermined value, or in a case where the time required to acquire the data requested according to the request information is longer than a predetermined value (storing requested data in the cache if number of request reached to threshold value, Para [0081], [0089], [0091]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Resch in to the method of Twiss. The modification would be obvious because one having ordinary skill in the art .
9.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Twiss (US 2006/0168318 A1), in view of Demarinis et al (US 2017/0330174 A1). 
As per claim 9, rejection of claim 1 is incorporated, 
Twiss does not explicitly disclose a registration control unit that controls registration of information to the P2P database, the information uniquely identifying the data stored in the cache storage unit. However, in the same field of endeavor Demarinis in an analogous art discloses a registration control unit that controls registration of information to the P2P database, the information uniquely identifying the data stored in the cache storage unit (registering information, Para [0062]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Demarinis in to the method of Twiss. The modification would be obvious because one having ordinary skill in the art would be motivated to use registering data in the blockchain Demarinis into the method of Twiss to provide data sharing in a distributed ledger system in a cost effective way [Demarinis, Para [0030].
 As per claim 10, rejection of claim 9 is incorporated, 
Twiss does not explicitly disclose wherein the information uniquely identifying the data is a hash value of the data. However, in the same field of endeavor Demarinis in an analogous art discloses wherein the information uniquely identifying the data is a hash value of the data (identifying data with a hash value, Para [0071], [0072]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Demarinis in to the method of Twiss. The modification would be obvious because one having ordinary skill in the art would be motivated to use registering data in the blockchain Demarinis into the method of Twiss 
As per claim 11, rejection of claim 9 is incorporated, 
Twiss does not explicitly disclose wherein in a case where a plurality of apparatuses which each owns the P2P database confirms that the data is acquired from the P2P database on a basis of the request information, the registration control unit performs control so as to register the information uniquely identifying the data to the P2P database. However, in the same field of endeavor Demarinis in an analogous art discloses wherein in a case where a plurality of apparatuses which each owns the P2P database confirms that the data is acquired from the P2P database on a basis of the request information, the registration control unit performs control so as to register the information uniquely identifying the data to the P2P database (each data owner in the block chain, (Para [0030], [0034]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Demarinis in to the method of Twiss. The modification would be obvious because one having ordinary skill in the art would be motivated to use registering data in the blockchain Demarinis into the method of Twiss to provide data sharing in a distributed ledger system in a cost effective way [Demarinis, Para [0030].
As per claim 12, rejection of claim 9 is incorporated, 
Twiss does not explicitly disclose wherein the information uniquely identifying the data is used to check authenticity of the data. However, in the same field of endeavor Demarinis in an analogous art discloses wherein the information uniquely identifying the data is used to check authenticity of the data (validating information for accuracy, Para [0062]).

As per claim 13, rejection of clam 12 is incorporated,
Twiss does not explicitly disclose wherein the authenticity is checked by an apparatus other than an apparatus that has acquired the data from the P2P database. However, in the same field of endeavor Demarinis in an analogous art disclose wherein the authenticity is checked by an apparatus other than an apparatus that has acquired the data from the P2P database (checked by another apparatus(i.e. entity), Para [0061], [0070]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Demarinis in to the method of Twiss. The modification would be obvious because one having ordinary skill in the art would be motivated to use registering data in the blockchain Demarinis into the method of Twiss to provide data sharing in a distributed ledger system in a cost effective way [Demarinis, Para [0030].
As per claim 14, ejection of claim 1 is incorporated, 
 Twiss does not explicitly disclose wherein the P2P database is blockchain data. However, in the same field of endeavor Demarinis in an analogous art disclose wherein the P2P database is blockchain data (database is blockchain data, Para [0038]).
 Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Demarinis in to the method of Twiss. The modification would be obvious because one having ordinary skill in the art would be motivated to use registering data in the blockchain Demarinis into the method of Twiss 
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167